Citation Nr: 0211041	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for loss of use of both 
lower extremities, to include as due to a service-connected 
lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified active duty service from September 
to October of 1940, from October 1942 to January 1947, from 
August 1949 to April 1950, from September 1951 to July 1953, 
and from December 1955 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.


REMAND

In his April 1997 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  Subsequently, in June 2002, he 
contacted the RO and requested a VA video conference hearing 
and was subsequently scheduled for such a hearing.  However, 
in August 2002, the veteran's representative contacted the 
Board, canceled the scheduled video conference hearing, and 
requested a Travel Board hearing instead.  This hearing must 
be scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.503, 20.704 (2001)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Denver VARO as soon as such a hearing 
is practically possible.  This hearing 
should address the issue of entitlement 
to service connection for loss of use of 
both lower extremities, to include as due 
to a service-connected lumbosacral spine 
disorder.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




